MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing petitioners’ appeal of an Immigration Judge’s order denying petitioners’ applications for cancellation of removal.
As to lead petitioners (Garniea-Martinez, A95-449-315 and Mendez-Antonio, A95-449-316), a review of the administrative record and the response to the October 31, 2007 order to show cause demonstrates that this court lacks jurisdiction to review the BIA’s discretionary decision on hardship with respect to their cancellation of removal applications. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002); Torres-Aguilar v. INS, 246 F.3d 1267 (9th Cir.2001); Mamanee v. INS, 566 F.2d 1103 (9th Cir.1977). Accordingly, the court dismisses this petition for review for lack of jurisdiction as to the two lead petitioners.
As to the lead petitioners’ son (A95-449317), a review of the administrative record and the response to the order to show cause demonstrates that there is substantial evidence to support the BIA’s decision that petitioner failed to establish that he has a qualifying relative for purposes of cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(D); Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). Accordingly, his petition for review is summarily denied because the questions raised by the petition are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.